            Case 5:18-cv-01715-HNJ Document 1 Filed 10/17/18 Page 1 of 5                         FILED
                                                                                        2018 Oct-18 AM 10:22
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHEASTERN DIVISION

Synthia Summers,                          )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 )      No.
                                          )
GC Services Limited Partnership, a        )
Delaware limited partnership,             )
                                          )
       Defendant.                         )      Jury Demanded

                                       COMPLAINT

       Plaintiff, Synthia Summers, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt

collection actions violated the FDCPA, and to recover damages, and alleges:

                              JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, Synthia Summers ("Summers"), is a citizen of the State of

Alabama, residing in the Northern District of Alabama, from whom Defendant attempted

to collect a defaulted consumer debt, which she allegedly owed to Dish Network.

       4.      Defendant, GC Services Limited Partnership (“GC Services”), is a

Delaware limited partnership that acts as a debt collector, as defined by § 1692a of the

FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt
            Case 5:18-cv-01715-HNJ Document 1 Filed 10/17/18 Page 2 of 5



to collect, defaulted consumer debts. Defendant GC Services operates a nationwide

defaulted debt collection business and attempts to collect debts from consumers in

virtually every state, including consumers in the State of Alabama. In fact, Defendant

GC Services was acting as a debt collector as to the defaulted consumer debt it

attempted to collect from Plaintiff.

       5.      Defendant GC Services is authorized to conduct business in the State of

Alabama and maintains a registered agent here, see, record from the Alabama

Secretary of State, attached as Exhibit A. In fact, Defendant GC Services conducts

business in Alabama.

                                FACTUAL ALLEGATIONS

       6.      On November 14, 2017, Ms. Summers filed a Chapter 13 bankruptcy

petition in a matter styled In re: Summers, N.D. AL. Bankr. No. 17-83410-CRJ13.

Among the debts listed on Ms. Summers’ Schedule F was a debt that she allegedly

owed to Dish Network, see, Schedule F attached as Exhibit B.

       7.      Accordingly, on November 15, 2017, Dish Network was sent, via

electronic transmission, notice of the bankruptcy by the court, see, the Certificate of

Service to the Notice of Chapter 13 Bankruptcy Case, Meeting of Creditors & Deadlines,

which is attached as Exhibit C.

       8.      Moreover, Plaintiff’s bankruptcy is a matter of public record, is on her

credit reports, is in the files of the creditor, and is readily discoverable by any competent

debt collector via one of the bankruptcy “scrub” services.

       9.      Nonetheless, Defendant sent Ms. Summers a collection letter, dated June

29, 2018, demanding payment of the Dish Network debt she allegedly owed prior to the



                                              2
          Case 5:18-cv-01715-HNJ Document 1 Filed 10/17/18 Page 3 of 5



bankruptcy. A copy of this collection letter is attached as Exhibit D.

       10.    Defendant’s violations of the FDCPA were material because, Defendant’s

continued collection communications after she had filed for bankruptcy made Plaintiff

believe that her exercise of her rights through filing bankruptcy may have been futile

and that she did not have the rights that Congress had granted her under the FDCPA

and the Bankruptcy Code.

       11.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       12.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
                    Demanding Payment Of A Debt That Is Not Owed

       13.    Plaintiff adopts and realleges ¶¶ 1-12.

       14.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       15.    Demanding payment of a debt that is no longer owed due to a bankruptcy,

is false and/or deceptive or misleading, in violation of § 1692e of the FDCPA, see,

Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

       16.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual



                                              3
           Case 5:18-cv-01715-HNJ Document 1 Filed 10/17/18 Page 4 of 5



and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.

                                       COUNT II
                       Violation Of § 1692c(c) Of The FDCPA --
              Failure To Cease Communications And Cease Collections

      17.     Plaintiff adopts and realleges ¶¶ 1-12.

      18.     Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

      19.     Here, the bankruptcy and the notice issued by that court (Exhibit C),

provided notice to cease communications and cease collections. By communicating

regarding this debt and demanding payment, despite her bankruptcy, Defendant

violated § 1692c(c) of the FDCPA.

      20.     Defendant’s violation of § 1692c(c) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                 PRAYER FOR RELIEF

      Plaintiff, Synthia Summers, prays that this Court:

      1.      Find that Defendant’s form collection letter violates the FDCPA;

      2.      Enter judgment in favor of Plaintiff Summers, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

      3.      Grant such further relief as deemed just.




                                            4
         Case 5:18-cv-01715-HNJ Document 1 Filed 10/17/18 Page 5 of 5



                                     JURY DEMAND

       Plaintiff, Synthia Summers, demands trial by jury.

                                                 Synthia Summers,

                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: October 17, 2018

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
